
	

114 HRES 569 IH: Condemning violence, bigotry, and hateful rhetoric towards Muslims in the United States.
U.S. House of Representatives
2015-12-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		1st Session
		H. RES. 569
		IN THE HOUSE OF REPRESENTATIVES
		
			December 17, 2015
			Mr. Beyer (for himself, Mr. Honda, Mr. Ellison, Mr. Crowley, Mr. Carson of Indiana, Ms. Norton, Ms. McCollum, Ms. Kaptur, Mrs. Carolyn B. Maloney of New York, Mr. Kildee, Ms. Loretta Sanchez of California, Mr. Rangel, Mr. Peters, Mr. Ashford, Mr. Grayson, Mr. Takai, Mr. Higgins, Mr. Keating, Mr. Grijalva, Ms. Wasserman Schultz, Mr. Butterfield, Mr. Connolly, Mr. Gallego, Mrs. Bustos, Mr. Delaney, Ms. Castor of Florida, Mr. Gutiérrez, Mr. Quigley, Ms. Esty, Mr. Kennedy, Ms. Kelly of Illinois, Ms. Eddie Bernice Johnson of Texas, Mr. Meeks, Ms. Meng, Mr. Al Green of Texas, Ms. Clark of Massachusetts, Mr. Schiff, Mr. Hastings, Mr. Farr, Mr. Pallone, Mr. McDermott, Ms. Lee, Ms. Edwards, Mr. Brady of Pennsylvania, Ms. Wilson of Florida, Mr. Michael F. Doyle of Pennsylvania, Mr. Sires, Ms. DelBene, Ms. Judy Chu of California, Mr. Polis, Mr. Loebsack, Mr. Pascrell, Mrs. Dingell, Ms. Schakowsky, Mr. Cohen, Mr. Hinojosa, Mr. Yarmuth, Ms. Tsongas, Mr. Langevin, Mr. Pocan, Mr. Conyers, Mr. Takano, Mr. Ryan of Ohio, Mr. Serrano, Mr. Johnson of Georgia, Mr. Tonko, Ms. Lofgren, Mr. Van Hollen, Mrs. Capps, Mr. Price of North Carolina, Ms. Matsui, Ms. Moore, and Mr. Heck of Washington) submitted the following resolution; which was referred to the Committee on the Judiciary
		
		RESOLUTION
		Condemning violence, bigotry, and hateful rhetoric towards Muslims in the United States.
	
	
 Whereas the victims of anti-Muslim hate crimes and rhetoric have faced physical, verbal, and emotional abuse because they were Muslim or believed to be Muslim;
 Whereas the constitutional right to freedom of religious practice is a cherished United States value and violence or hate speech towards any United States community based on faith is in contravention of the Nation’s founding principles;
 Whereas there are millions of Muslims in the United States, a community made up of many diverse beliefs and cultures, and both immigrants and native-born citizens;
 Whereas this Muslim community is recognized as having made innumerable contributions to the cultural and economic fabric and well-being of United States society;
 Whereas hateful and intolerant acts against Muslims are contrary to the United States values of acceptance, welcoming, and fellowship with those of all faiths, beliefs, and cultures;
 Whereas these acts affect not only the individual victims but also their families, communities, and the entire group whose faith or beliefs were the motivation for the act;
 Whereas Muslim women who wear hijabs, headscarves, or other religious articles of clothing have been disproportionately targeted because of their religious clothing, articles, or observances; and
 Whereas the rise of hateful and anti-Muslim speech, violence, and cultural ignorance plays into the false narrative spread by terrorist groups of Western hatred of Islam, and can encourage certain individuals to react in extreme and violent ways: Now, therefore, be it
	
 That the House of Representatives— (1)expresses its condolences for the victims of anti-Muslim hate crimes;
 (2)steadfastly confirms its dedication to the rights and dignity of all its citizens of all faiths, beliefs, and cultures;
 (3)denounces in the strongest terms the increase of hate speech, intimidation, violence, vandalism, arson, and other hate crimes targeted against mosques, Muslims, or those perceived to be Muslim;
 (4)recognizes that the United States Muslim community has made countless positive contributions to United States society;
 (5)declares that the civil rights and civil liberties of all United States citizens, including Muslims in the United States, should be protected and preserved;
 (6)urges local and Federal law enforcement authorities to work to prevent hate crimes; and to prosecute to the fullest extent of the law those perpetrators of hate crimes; and
 (7)reaffirms the inalienable right of every citizen to live without fear and intimidation, and to practice their freedom of faith.
			
